Citation Nr: 1135551	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-03 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran  represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from September 1956 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary.  

The Veteran asserts that the claimed disabilities are related to chemical exposures during service.  At the hearing, the Veteran testified that he was exposed to organic solvents and toxic chemicals when he was stationed at the El Toro Marine Corps Station.  Personnel records reflect that the Veteran was stationed at El Toro Marine Corps Station from January 1957 to September 1958.  

In December 2010, the RO contacted the Joint Services Records Research Center (JSRRC) in order to determine whether the Veteran was exposed to herbicides at El Toro Marine Corps Station.  JSRRC determined that the Veteran was not exposed to Agent Orange, as his service did not involve duty or visitation in the Republic of Vietnam.  The RO did not request any information from JSRRC regarding chemicals other than Agent Orange.  

The Board finds that further action is necessary to verify possible chemical exposures, and if such exposures are verified, to provide the Veteran with a VA examination for his claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.   The RO should undertake any necessary development to verify chemical exposure at El Toro Marine Corps Station during the Veteran's service there from January 1957 to September 1958, to include contacting the Marine Corps, U.S. Navy, the Joint Services Records Research Center (JSRRC), NPRC and any other appropriate agencies.  The records search should include the time period from January 1957 to September 1958.  The RO should specifically request any information regarding contamination of groundwater with trichlorehylene during this time period.  All action taken must be documented in the claims file.  If the search for corroborating information leads to negative results, the RO should notify the Veteran and his representative of this fact and describe any further action to be taken.

2.  If the information received from the appropriate agencies indicates that there were chemicals present at El Toro Marine Corps Station during the Veteran's service there, the Veteran should be scheduled for a VA examination by an appropriate physician.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.   The examiner should:

a. provide an opinion as to whether prostate cancer is at least as likely as not (50 percent or greater likelihood) related to service, including chemical exposures in service.  The examiner should provide a detailed rationale for the opinion.  

b.  provide an opinion as to whether diabetes mellitus is at least as likely as not (50 percent or greater likelihood) related to service, including chemical exposures in service.  The examiner should provide a detailed rationale for the opinion.  

c.  provide an opinion as to whether hypertension is at least as likely as not (50 percent or greater likelihood) related to service, including chemical exposure in service.  The examiner should provide a detailed rationale for the opinion.    

3.  Following the completion of the requested actions, the claims on appeal should be readjudicated.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  The case should then be returned to the Board.  







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


